Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings Objections
2.	The drawings are objected to because:
On page 1, the page label “1/1112” should be – 1/11 --.
On page 2, the page label “2/1112” should be – 2/11 --.
On page 3, the page label “3/1112” should be – 3/11 --.
On page 4, the page label “4/1112” should be – 4/11 --.
On page 5, the page label “5/1112” should be – 5/11 --.
On page 6, the page label “6/1112” should be – 6/11 --.
On page 7, the page label “7/1112” should be – 7/11 --.
On page 8, the page label “8/1112” should be – 8/11 --.
On page 9, the page label “9/1112” should be – 9/11 --.
On page 10, the page label “10/1112” should be – 10/11 --.
On page 11, the page label “11/1112” should be – 11/11 --.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification Objections
3.	 The abstract of the disclosure is objected to because it contains implied language “provided in the embodiments are.”  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
4.	Claims 1, 4-5, 10, 12-15, 19, 22, and 24 are objected to because of the following informalities:  
 “N pieces of symbol-level configuration information" in claim 1 (line 5) and claim 4 (line 2-3) should be replaced with - - the N pieces of symbol-level configuration information - - to be consistent with the first citation of “N pieces indication information for indicating symbol-level configuration information” in claim 1 (line 3-4).
“More than N slots" in claim 4 (line 2) and claim 12 (line 2) should be replaced with - - the more than N slots - - to be consistent with the first citation of “more than N slots” in claim 1 (line 4) and claim 10 (line 4-5), respectively.

“N pieces of symbol-level configuration information" in claim 10 (line 5) and claim 12 (line 2-3) should be replaced with - - the N pieces of indication information for indicating symbol-level configuration information - - to be consistent with the first citation of “N pieces of indication information for indicating symbol-level configuration information” in claim 10 (line 3-4).
Claim 14 (line 5-6) recites “the P pieces of symbol-level configuration information” and it should be - - P pieces of symbol-level configuration information - -, as “the P pieces of symbol-level configuration information” lacks antecedent basis.
“N pieces of symbol-level configuration information" in claim 15 (line 8) and claim 24 (line 9) should be replaced with - - the N pieces of indication information for indicating symbol-level configuration information - - to be consistent with the first citation of “N pieces of indication information for indicating symbol-level configuration information” in claim 15 (line 6-7) and claim 24 (line 7-8), respectively.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


6.	Claims 5-6, 13-14, 19, 22, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitations "symbol-level configuration information of N third slots in the M slots” and “symbol-level configuration information of M-N fourth slots other than the third slots in the M slots” in lines 3 and 4-5, respectively. It is unclear whether “N third slots in the M slots” relate to a third of the total number of M slots, or one of three portions in the M slots, or every third slot in the M slots. Similarly, it is unclear whether “M-N fourth slots other than the third slots in the M slots” relate to a fourth of a certain subset of M slots, or one of four segments of a certain subset of M slots, or every fourth slot in a certain subset of M slots.
For purposes of examination, the examiner’s interpretation is “symbol-level configuration information of N slots in the M slots” and “symbol-level configuration information of M-N slots other than the N slots in the M slots” in claim 5, lines 3 and 4-5, respectively. Whether the intent is for the limitation “symbol-level configuration information of N third slots in the M slots” to be “symbol-level configuration information of N slots in the M slots,” or not, and whether the intent is for the limitation “symbol-level configuration information of M-N fourth slots other than the third slots in the M slots” to be “symbol-level configuration information of M-N slots other than the N slots in the M slots,” or not, correction is required for claim 5 to be definite.
Claim 6 is rejected as being dependent of rejected claim 5.
Claim 13 recites the limitations "symbol-level configuration information of N third slots in the M slots” and “symbol-level configuration information of M-N fourth slots other than the third slots in the M slots” in lines 3 and 4-5, respectively. It is unclear whether “N third slots in the M slots” relate to a third of the total number of M slots, or one of three portions in the M slots, or every third slot in the M slots. Similarly, it is unclear whether “M-N fourth slots other than the third slots in the M slots” relate to a fourth of a certain subset of M slots, or one of four segments of a certain subset of M slots, or every fourth slot in a certain subset of M slots.
For purposes of examination, the examiner’s interpretation is “symbol-level configuration information of N slots in the M slots” and “symbol-level configuration information of M-N slots other than the N slots in the M slots” in claim 13, lines 3 and 4-5, respectively. Whether the intent is for the limitation “symbol-level configuration information of N third slots in the M slots” to be “symbol-level configuration information of N slots in the M slots,” or not, and whether the intent is for the limitation “symbol-level configuration information of M-N fourth slots other than the third slots in the M slots” to be “symbol-level configuration information of M-N slots other than the N slots in the M slots,” or not, correction is required for claim 13 to be definite.
Claim 14 recites the limitations "symbol-level configuration information of N third slots in the M slots” and “symbol-level configuration information of M-N fourth slots other than the third slots in the M slots” in lines 3 and 4-5, respectively. It is unclear whether “N third slots in the M slots” relate to a third of the total number of M slots, or one of three portions in the M slots, or every third slot in the M slots. Similarly, it is unclear whether “M-N fourth slots other than the third slots in the M slots” relate to a fourth of a certain subset of M slots, or one of four segments of a certain subset of M slots, or every fourth slot in a certain subset of M slots.
For purposes of examination, the examiner’s interpretation is “symbol-level configuration information of N slots in the M slots” and “symbol-level configuration information of M-N slots other than the N slots in the M slots” in claim 14, lines 3 and 4-5, respectively. Whether the 
Further, claim 14 recites “the method of claim 11” in line 1. Claim 11 is a cancelled claim. Therefore, it is unclear whether claim 14 is dependent of a preceding claim 10, claim 12, or claim 13, where claim 10 is the independent claim. For purposes of examination, the examiner’s interpretation is “the method of claim 10.” Whether the intent is for “the method of claim 11” to be “the method of claim 10,” or not, correction is required for claim 14 to be definite.
Claim 19 recites the limitations "symbol-level configuration information of N third slots in the M slots” and “symbol-level configuration information of M-N fourth slots other than the third slots in the M slots” in lines 3 and 4-5, respectively. It is unclear whether “N third slots in the M slots” relate to a third of the total number of M slots, or one of three portions in the M slots, or every third slot in the M slots. Similarly, it is unclear whether “M-N fourth slots other than the third slots in the M slots” relate to a fourth of a certain subset of M slots, or one of four segments of a certain subset of M slots, or every fourth slot in a certain subset of M slots.
For purposes of examination, the examiner’s interpretation is “symbol-level configuration information of N slots in the M slots” and “symbol-level configuration information of M-N slots other than the N slots in the M slots” in claim 19, lines 3 and 4-5, respectively. Whether the intent is for the limitation “symbol-level configuration information of N third slots in the M slots” to be “symbol-level configuration information of N slots in the M slots,” or not, and whether the intent is for the limitation “symbol-level configuration information of M-N fourth slots other than the third slots in the M slots” to be “symbol-level configuration information of M-N slots other than the N slots in the M slots,” or not, correction is required for claim 19 to be definite.
Claim 22 recites the limitations "symbol-level configuration information of N third slots in the M slots” and “symbol-level configuration information of M-N fourth slots other than the third slots in the M slots” in lines 3 and 4-5, respectively. It is unclear whether “N third slots in the M slots” relate to a third of the total number of M slots, or one of three portions in the M slots, or every third slot in the M slots. Similarly, it is unclear whether “M-N fourth slots other than the third slots in the M slots” relate to a fourth of a certain subset of M slots, or one of four segments of a certain subset of M slots, or every fourth slot in a certain subset of M slots.
For purposes of examination, the examiner’s interpretation is “symbol-level configuration information of N slots in the M slots” and “symbol-level configuration information of M-N slots other than the N slots in the M slots” in claim 22, lines 3 and 4-5, respectively. Whether the intent is for the limitation “symbol-level configuration information of N third slots in the M slots” to be “symbol-level configuration information of N slots in the M slots,” or not, and whether the intent is for the limitation “symbol-level configuration information of M-N fourth slots other than the third slots in the M slots” to be “symbol-level configuration information of M-N slots other than the N slots in the M slots,” or not, correction is required for claim 22 to be definite.
Claim 27 recites the limitations "symbol-level configuration information of N third slots in the M slots” and “symbol-level configuration information of M-N fourth slots other than the third slots in the M slots” in lines 3 and 4-5, respectively. It is unclear whether “N third slots in the M slots” relate to a third of the total number of M slots, or one of three portions in the M slots, or every third slot in the M slots. Similarly, it is unclear whether “M-N fourth slots other than the third slots in the M slots” relate to a fourth of a certain subset of M slots, or one of four segments of a certain subset of M slots, or every fourth slot in a certain subset of M slots.
For purposes of examination, the examiner’s interpretation is “symbol-level configuration information of N slots in the M slots” and “symbol-level configuration information of M-N slots other than the N slots in the M slots” in claim 27, lines 3 and 4-5, respectively. Whether the 
Claim 28 recites the limitations "symbol-level configuration information of N third slots in the M slots” and “symbol-level configuration information of M-N fourth slots other than the third slots in the M slots” in lines 3 and 4-5, respectively. It is unclear whether “N third slots in the M slots” relate to a third of the total number of M slots, or one of three portions in the M slots, or every third slot in the M slots. Similarly, it is unclear whether “M-N fourth slots other than the third slots in the M slots” relate to a fourth of a certain subset of M slots, or one of four segments of a certain subset of M slots, or every fourth slot in a certain subset of M slots.
For purposes of examination, the examiner’s interpretation is “symbol-level configuration information of N slots in the M slots” and “symbol-level configuration information of M-N slots other than the N slots in the M slots” in claim 28, lines 3 and 4-5, respectively. Whether the intent is for the limitation “symbol-level configuration information of N third slots in the M slots” to be “symbol-level configuration information of N slots in the M slots,” or not, and whether the intent is for the limitation “symbol-level configuration information of M-N fourth slots other than the third slots in the M slots” to be “symbol-level configuration information of M-N slots other than the N slots in the M slots,” or not, correction is required for claim 28 to be definite.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 1, 4-6, 10, 12-16, 18-20, 22, 24-28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘078 (US 10,517,078, “Kim ‘078”), in view of 3GPP ‘636 (SAMSUNG, "DU/UL Time Resource Allocation", 3GPP DRAFT; R1-1713636, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), vol. RAN WG1, no. 90, Prague, Czechia; 20 August 2017, “3GPP ‘636”).
Regarding claims 1 and 15, Kim ‘078 discloses a device (FIG. 18; base station), comprising:
a processor (FIG. 18; processor 140); and 
a network interface (FIG. 18; transmitter 110), 
connected with the processor and configured to be triggered by the processor (FIG. 18, col. 31:65-67 and 32:1-7; processor implements operations, where the operations include transmission by the transmitter) to:
send first signaling to a second network device (col. 7:50-54 and 65-67, col. 8:1-2, col. 9:65-67, col. 10:1-2; eNB sends a physical downlink control channel (PDCCH) signal to a UE; PDCCH carries downlink control information (DCI), where the DCI transports uplink and downlink resource assignment information; thus, eNB sends to the UE first signaling that is control information carried by the PDCCH), 
col. 7:50-54 and 65-67, col. 8:1-2, col. 24:52-59, col. 25:25-31; physical downlink shared channel (PDSCH) time-domain resources are configured via signaling that comprises a number of pieces of information, namely a number of slots, slot indices, symbol duration of each slot, and the index of the starting symbol of each slot in which the PDSCH is transmitted; thus, the signaling comprises a number of pieces of information for indicating symbol-level configuration information for the PDSCH) and
the symbol-level configuration information being for configuring a symbol for data transmission in each of the slots (col. 7:50-54 and 65-67, col. 8:1-2, col. 24:52-59, col. 25:25-31; PDSCH time-domain resources are configured via signaling that comprises a number of slots, slot indices, symbol duration of each slot, and the index of the starting symbol of each slot in which the PDSCH is transmitted; thus, the signaling indicates symbol-level configuration information for configuring symbols for data transmission in each of the slots); and
perform data transmission with the second network device according to the symbol-level configuration information corresponding to the indication information in the first signaling (col.  7:50-54 and 65-67, col. 8:1-2, col. 24:52-59, col. 25:25-31; eNB transmits a PDSCH signal to the UE; PDSCH time-domain resources are configured via signaling that comprises a number of pieces of information for indicating symbol-level configuration information for the PDSCH; thus, eNB transmits to the UE the PDSCH signal according to the symbol-level configuration information corresponding to the indication information in the signaling).

3GPP ‘636 teaches the first signaling comprising information for configuring more than N slots according to N pieces of symbol-level configuration information (Section 2.2; in multi-slot scheduling, a single DCI configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot; thus, when the number of slots is more than two, the DCI configures more than two slots according to two piece]s of information of the symbol-level configuration information in the DCI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘078’s device for sending signaling for indicating symbol-level configuration information, to include 3GPP ‘636’s DCI that configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot. The motivation for doing so would have been to address how to indicate starting and ending symbol positions within a slot configured for signal transmission (3GPP ‘636, page 2, lines 17-18).
Regarding claims 10 and 24, Kim ‘078 discloses a device (FIG. 18; user equipment), comprising: 
a processor (FIG. 18; processor 40); and 
a network interface (FIG. 18; receiver 20),
connected with the processor and configured to be triggered by the processor (FIG. 18, col. 31:65-67 and 32:1-7; processor implements operations, where the operations include reception by the receiver) to:
col. 7:50-54 and 65-67, col. 8:1-2, col. 9:65-67, col. 10:1-2; UE receives from an eNB a PDCCH signal; PDCCH carries DCI, where the DCI transports uplink and downlink resource assignment information; thus, UE receives from the eNB first signaling that is control information carried by the PDCCH),
 wherein the first signaling comprises N pieces of indication information for indicating symbol-level configuration information (col. 7:50-54 and 65-67, col. 8:1-2, col. 24:52-59, col. 25:25-31; physical uplink shared channel (PUSCH) time-domain resources are configured via signaling that comprises a number of pieces of information, namely a number of slots, slot indices, symbol duration of each slot, and the index of the starting symbol of each slot in which the PUSCH is transmitted; thus, the signaling comprises a number of pieces of information for indicating symbol-level configuration information for the PUSCH) and 
the symbol-level configuration information being for configuring a symbol for data transmission in each of the slots (col. 7:50-54 and 65-67, col. 8:1-2, col. 24:52-59, col. 25:25-31; PUSCH time-domain resources are configured via signaling that comprises a number of slots, slot indices, symbol duration of each slot, and the index of the starting symbol of each slot in which the PUSCH is transmitted; thus, the signaling indicates symbol-level configuration information for configuring symbols for data transmission in each of the slot); and 
perform data transmission with the first network device according to the symbol-level configuration information corresponding to the indication information in the first signaling (col. 7:50-54 and 65-67, col. 8:1-2, col. 24:52-59, col. 25:25-31; UE transmits a PUSCH signal to the eNB; PUSCH time-domain resources are configured via signaling that comprises a number of pieces of information for indicating symbol-level configuration information for the PUSCH; thus, UE transmits to the eNB the PUSCH signal according to the symbol-level configuration information corresponding to the indication information in the signaling).
However, Kim ‘078 does not specifically disclose the first signaling comprises information configured to configure more than N slots according to N pieces of symbol-level configuration information.
3GPP ‘636 teaches the first signaling comprises information configured to configure more than N slots according to N pieces of symbol-level configuration information (Section 2.2; in multi-slot scheduling, a single DCI configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot; thus, when the number of slots is more than two, the DCI configures more than two slots according to two pieces of information of the symbol-level configuration information in the DCI). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘078’s device for receiving signaling for indicating symbol-level configuration information, to include 3GPP ‘636’s DCI that configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot. The motivation for doing so would have been to address how to indicate starting and ending symbol positions within a slot configured for signal transmission (3GPP ‘636, page 2, lines 17-18).
Regarding claims 4, 12, 18, and 34, Kim ‘078 in combination with 3GPP ‘636 discloses all the limitations with respect to claims 1, 10, 15, and 24, respectively, as outlined above.
3GPP ‘636 teaches wherein the first signaling is for configuring symbols in N slots among the more than N slots according to the N pieces of symbol-level configuration (Section 2.2; DCI configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot; thus, when the number of slots is more than two, the DCI configures more than two slots according to two pieces of information of the symbol-level configuration information in the DCI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for sending signaling for indicating symbol-level configuration information of Kim ‘078 and 3GPP ‘636, to further include 3GPP ‘636’s  DCI that configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot. The motivation for doing so would have been to address how to indicate starting and ending symbol positions within a slot configured for signal transmission (3GPP ‘636, page 2, lines 17-18).
Regarding claims 5, 13, 19, 27, Kim ‘078 in combination with 3GPP ‘636 discloses all the limitations with respect to claims 1, 10, 15, and 24, respectively, as outlined above.
Further, 3GPP ‘636 teaches wherein, when the number of the slots is M, the N pieces of indication information of the first signaling are for indicating symbol-level configuration information of N third slots in the M slots (Section 2.2; DCI configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot; thus, when the number of slots is more than two, the DCI configures more than two slots according to two pieces of information of the DCI symbol-level configuration information; therefore, the DCI configures two of the more than two slots according to the two pieces of information of the symbol-level configuration information in the DCI; examiner notes that claims 5, 13, 19, and 27 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “N slots in the M slots”); and 
M-N fourth slots other than the third slots in the M slots is default symbol-level configuration information (Introduction, lines 27-28, Sections 2.2 and 2.3, Proposal 3; symbol-level configuration information for multiple slots, expressed as the start symbol position and duration of the multiple configured symbols across all of the multiple configured slots, is a default configuration, thus, symbol-level configuration information for a subset of the multiple configured slots is a default configuration; examiner notes that claims 5, 13, 19, and 27 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “M-N slots other than the N slots in the M slots”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for sending signaling for indicating symbol-level configuration information of Kim ‘078 and 3GPP ‘636, to further include 3GPP ‘636’s  symbol-level configuration information for a subset of multiple configured slots that is a default configuration. The motivation for doing so would have been to address how to indicate starting and ending symbol positions within a slot configured for signal transmission (3GPP ‘636, page 2, lines 17-18).
Regarding claims 6 and 20, Kim ‘078 in combination with 3GPP ‘636 discloses all the limitations with respect to claims 5 and 19, respectively, as outlined above.
Further, Kim ‘078 teaches wherein the default symbol-level configuration information is predefined symbol-level configuration information, or is symbol-level configuration information configured by Radio Resource Control (RRC) signaling (col. 25:33-38; symbol-level configuration is indicated by RRC signaling; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or System Information (SI).
Regarding claim 16, Kim ‘078 in combination with 3GPP ‘636 discloses all the limitations with respect to claims 15, as outlined above.
Further, Kim ‘078 teaches wherein the network interface is further configured to send second signaling to the second network device, wherein the second signaling comprises P pieces of symbol-level configuration information (col. 24:52-59, col. 25:18-31; PDSCH time-domain resources are configured by signaling a symbol-level configuration information that comprises of a number of pieces of information, namely a number of slots, slot indices, symbol duration of each slot, and the index of the starting symbol of each slot in which the PDSCH is transmitted; in a first signaling scheme, the number of slots, slot indices, and the starting symbol of each slot are communicated via RRC signaling, while the symbol duration in each slot is communicated via L1 signaling; in a second signaling scheme, the number of slots, the slot indices, the symbol duration of each slot, and the starting symbol of each slot are all communicated via L1 signaling; thus, a network interface is configured to send first signaling and second signaling, both comprising of a number of pieces of symbol-level configuration information) and 
each of the N pieces of indication information in the first signaling corresponds to a piece of symbol-level configuration information in the P pieces of symbol-level configuration information respectively (col. 24:52-59, col. 25:18-31; each of the pieces of symbol-level configuration information in the first signaling scheme corresponds to a piece of symbol-level configuration information in the second signaling scheme, where the pieces of symbol-level configuration information include the number of slots, the slot indices, the symbol duration of each slot, and the starting symbol of each slot).
Regarding claim 25, Kim ‘078 in combination with 3GPP ‘636 discloses all the limitations with respect to claims 24, as outlined above.
Kim ‘078 teaches wherein the network interface is further configured to receive second signaling from the first network device, wherein the second signaling comprises P pieces of symbol-level configuration information (col. 24:52-59, col. 25:18-31; PUSCH time-domain resources are configured by signaling a symbol-level configuration information that comprises of a number of pieces of information, namely a number of slots, slot indices, symbol duration of each slot, and the index of the starting symbol of each slot in which the PUSCH is transmitted; in a first signaling scheme, the number of slots, slot indices, and the starting symbol of each slot are communicated via RRC signaling, while the symbol duration in each slot is communicated via L1 signaling; in a second signaling scheme, the number of slots, the slot indices, the symbol duration of each slot, and the starting symbol of each slot are all communicated via L1 signaling; thus, a network interface is configured to receive first signaling and second signaling, both comprising of a number of pieces of symbol-level configuration information) and 
each of the N pieces of indication information in the first signaling corresponds to a piece of symbol-level configuration information in the P pieces of symbol-level configuration information respectively (col. 24:52-59, col. 25:18-31; each of the pieces of symbol-level configuration information in the first signaling scheme corresponds to a piece of symbol-level configuration information in the second signaling scheme, where the pieces of symbol-level configuration information include the number of slots, the slot indices, the symbol duration of each slot, and the starting symbol of each slot).
Regarding claims 14, 22, and 28, Kim ‘078 in combination with 3GPP ‘636 discloses all the limitations with respect to claims 11, 16, and 25, respectively, as outlined above.
Further, 3GPP ‘636 teaches wherein, when the number of the slots is M, the N pieces of indication information of the first signaling are for indicating symbol-level configuration N third slots in the M slots (Section 2.2; DCI configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot; thus, when the number of slots is more than two, the DCI configures more than two slots according to two pieces of information of the DCI symbol-level configuration information; therefore, the DCI configures two of the more than two slots according to the two pieces of information of the DCI symbol-level configuration information; examiner notes that claims 14, 22, and 28 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “N slots in the M slots”); and 
symbol-level configuration information of M-N fourth slots other than the third slots in the M slots is preset symbol-level configuration information in the P pieces of symbol-level configuration information (Introduction, lines 27-28, Sections 2.2 and 2.3, Proposal 3; symbol-level configuration information for multiple slots, expressed as the start symbol position and duration of the multiple configured symbols across all of the multiple configured slots is a default configuration, thus, symbol-level configuration information for a subset of the multiple configured slots is a preset configuration that consists of pieces of information; examiner notes that claims 14 and 22 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “M-N slots other than the N slots in the M slots”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for sending signaling for indicating symbol-level configuration information of Kim ‘078 and 3GPP ‘636, to further include 3GPP ‘636’s  DCI that configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot. The motivation for doing 3GPP ‘636, page 2, lines 17-18).
Regarding claim 26, Kim ‘078 in combination with 3GPP ‘636 discloses all the limitations with respect to claims 24, as outlined above.
Further, 3GPP ‘636 teaches wherein, when the number of the slots is M and M is larger than N, N-1 pieces of first indication information in the N pieces of indication information of the first signaling correspond to symbol-level configuration information of N-1 first slots in the M slots (Section 2.2; DCI configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot; thus, first indication information that is the start symbol position in every slot corresponds to symbol-level configuration information for all the slots, including the first slot); and 
second indication information other than the first indication information in the N pieces of indication information corresponds to symbol-level configuration information of M-N+1 second slots other than the first slots in the M slots (Section 2.2; DCI configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot; thus, second indication information that is the end symbol position in every slot corresponds to symbol-level configuration information for all slots, including all the slots that are not the first slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for receiving signaling for indicating symbol-level configuration information of Kim ‘078 and 3GPP ‘636, to further include 3GPP ‘636’s  DCI that configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot. The motivation for doing 3GPP ‘636, page 2, lines 17-18).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474